DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 11, 2019 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strege et al. (US 7,359,775).

With respect to claim 16, Strege et al. discloses an apparatus for automatically evaluating chassis or wheel alignment measurement data, the apparatus, comprising a memory device (20) configured to store a number of chassis or wheel alignment data records, each chassis data record containing at least one chassis parameter and a tolerance range allocated to each chassis parameter (Figure 4, Column 8, lines 13-31); a provisioning device configured to provide a data record of current chassis parameters, the data record comprising at least one current chassis parameter (Figures 3 and 4); a selection device (Computer 16) configured to select, on the basis of the data record provided by the provisioning device, a subset of chassis data records from the chassis data records stored in the memory device; and a determination device (Figure 5) configured to determine a proportion of the chassis data records from the subset of chassis data records for which current chassis parameters of the data record provided by the provisioning device are within the tolerance ranges (Column 8, lines 1 – 22).  


Claims 16, 19, 20, 21, 24, 25 and 28 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wippler (US 11,148,620).

With respect to claim 16, Wippler discloses an apparatus for automatically evaluating chassis or wheel alignment measurement data, the apparatus, comprising a memory device (170) configured to store a number of chassis or wheel alignment data records, each chassis data record containing at least one chassis parameter and a tolerance range allocated to each chassis parameter; a provisioning device (chassis EU 111) configured to provide a data record of current chassis parameters, the data record comprising at least one current chassis parameter; a selection device (125/130) configured to select, on the basis of the data record provided by the provisioning device, a subset of chassis data records from the chassis data records stored in the memory device; and a determination device (110) configured to determine a proportion of the chassis data records from the subset of chassis data records for which current chassis parameters of the data record provided by the provisioning device are within the tolerance ranges (Steps 660,665).  

Referring to claim 19, Wippler sets forth an apparatus wherein the selection device (125, 130) is configured to select those chassis data records for which at least one selected current chassis parameter is within one of the tolerance ranges.  

In regards to claim 20, Wippler teaches an apparatus wherein the at least one selected current chassis parameter comprises at least ride height of a vehicle to be measured (Step 660).


Regarding claim 21, Wippler shows an apparatus wherein the determination device is configured to select the chassis data records on the basis of additional information that includes at least one of a make and a type of a vehicle to be measured (Column 8, lines 59 – 67).
  
With regards to claim 24, Wippler discloses an apparatus wherein the provisioning device includes a measuring device that determines the at least one current chassis parameter by measuring (Step 660).

Referring to claim 25, the method for automatically evaluating chassis or wheel alignment measurement data, comprising the step of providing a number of chassis or wheel alignment data records, each data record containing at least one chassis parameter and a tolerance range allocated to each chassis parameter (stored in a memory device 170); providing a data record of current chassis parameters that includes at least one chassis parameter (ECU 111); selecting a subset of chassis data records from the number of chassis data records on the basis of the provided data record of current chassis parameters (125/130); and determining a proportion of the chassis data records from the subset of selected chassis data records for which current chassis parameters of the provided data record are within the tolerance ranges (Steps 660/665) will be achieved by the regular operation of the device disclosed by Wippler.





In regards to claim 28, the method wherein the selecting of the subset of chassis data records includes selecting those chassis data records for which at least one selected current chassis parameter is within one of the tolerance ranges will be achieved by the regular operation of the device disclosed by Wippler.

Regarding claim 29, the method wherein the at least one selected current chassis parameter includes at least a ride height of a vehicle to be measured (Step 660) will be achieved by the regular operation of the device disclosed by Wippler.
  
With respect to claim 30, the method wherein the selecting of the subset of chassis data records includes selecting the chassis data records on the basis of additional information that includes at least one of a make and a type of a vehicle (Column 8, lines 59 – 67) will be achieved by the regular operation of the device disclosed by Wippler.
  
Referring to claim 31, the method wherein the additional information is one of entered manually and determined automatically (I/O device 295) will be achieved by the regular operation of the device disclosed by Wippler.

Allowable Subject Matter

Claims 17, 18, 22, 23, 26, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance to the claimed subject matter:
Tong et al. (US 10,685,506)
Rogers et al. (US 10,072,926)
Minor et al. (US 10,539,413)
Boss et al. (US Pub. No. 2012/0166035)
David (US 7,685,872)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 9, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861